DETAILED ACTION
This communication is in responsive to Application 17/383399 filed on 7/22/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
		Claims 1-20 are presented for examination.

Information Disclosure Statement
3.	The Information Disclosure Statement (IDS) complies with 37 CFR 1.97 provisions.  Accordingly, the Examiner has considered the IDS.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
A. Independent Claims 1, 19 and 20:
Claim 1 recites showing other users while speaking in an online conference. This is abstract because it falls under the mental process “but for” processor, all claim limitations are done by human mind or by using human mind along generic processor. Note that using a processor does not make the abstract into practical application. 
For example, the limitation logging in to an online conference, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “A information processing apparatus comprising a processor configured to”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “processing apparatus/processor” language, “logging in” in the context of this claim encompasses the user walking into a conference room where other online users see, etc. Similarly, the limitations of showing who speaks, are directed to process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. For example, “logging in” in the context of this claim encompasses the user walking into a conference with other users and speak where other users realize who is speaking. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform logging and speaking steps. The processor for performing the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of logging to an online conference) such that it amounts no more than mere instructions to apply the exception using a generic computer. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor amounts to no more than mere instructions to apply the exception using a generic computer. Mere instructions to apply an exception using a generic computer cannot provide an inventive concept. The claim is not patent eligible.
Similar rationales apply to independent claim 19 because claim 19 is not substantially different from independent claim 1. Claim 19 recite a non-transitory computer-readable storage medium embodied with computer-executable instructions for executing on one processor to perform the method recited in claim 1. The additional element of using a non-transitory computer-readable storage medium embodied with computer-executable instructions for executing on one or more processor to perform loggin in and speaking in a conference steps amounts to no more than mere instructions to apply the exception using a generic computer. Mere instructions to apply an exception using a generic computer cannot provide an inventive concept. The claim is not patent eligible.
B. Dependent claims: 
a. The dependent claims 2-18 are also rejected under 35 U.S.C 101 as being directed to non-statutory subject matter for the same reasons addressed above as the claims do not contain any additional element or combination of elements which amount to significantly more than the abstract idea itself. 
Claims 2-8, 10-16 recite additional elements of identifying the speaker based on face, voice, location which can be performed by human observing who is speaking online or in a room. 
Claim 9 recite additional elements of “microphone”, are to further limiting which can be performed by human using generic computer components. 
Claims 17-18 recite additional elements of “excluding users with different application or manually inputs text”, is directed to further limiting the conference which can be performed by human mind by observing the communication and users.
The dependent claims 2-18 are not patent eligible because they do not contain any additional element or combination of elements which amount to significantly more than the abstract idea itself.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, 11-16 and 19-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Goto et al. (hereinafter Goto) US 2017/0034480 A1. 
Regarding Claim 1, Goto teaches an information processing apparatus comprising: 
a processor configured to: in a case where another user other than a user logging in to an online conference speaks in the online conference, show that the other user is speaking, in the online conference (Fig. 2 & ¶0030-¶0032; P1 and P2 are making speech along P3 where P1 is the logging in at an online conference).

Regarding Claim 2, Goto teaches the information processing apparatus according to claim 1, wherein the user logging in to the online conference and the other user are in the same place (Fig. 2 & ¶0030-¶0032; P1 and P2 are at site A).

Regarding Claim 3, Goto teaches the information processing apparatus according to claim 1, wherein the user logging in to the online conference and the other user share at least one device used for participating in the online conference (Fig. 2 & ¶0030-¶0032; P1 and P2 are at site A which share the device to make a speech).

Regarding Claim 4, Goto teaches the information processing apparatus according to claim 2, wherein the user logging in to the online conference and the other user share at least one device used for participating in the online conference (Fig. 2 & ¶0030-¶0032; P1 and P2 are at site A which share the device to make a speech).

Regarding Claim 5, Goto teaches the information processing apparatus according to claim 1, wherein the processor is configured to: identify a speaking user based on information of a face of the user (¶0052; the speech determining unit 17 specifies a speaker by performing, for example, image recognition on the video captured by the imaging unit 13. In the embodiment below, an example will be described in which whether speech is made is determined based on voice; however, the same applies to a case in which whether speech is made is determined based on video).

Regarding Claim 6, Goto teaches the information processing apparatus according to claim 2, wherein the processor is configured to: identify a speaking user based on information of a face of the user (¶0052; the speech determining unit 17 specifies a speaker by performing, for example, image recognition on the video captured by the imaging unit 13. In the embodiment below, an example will be described in which whether speech is made is determined based on voice; however, the same applies to a case in which whether speech is made is determined based on video).

Regarding Claim 8, Goto teaches the information processing apparatus according to claim 1, wherein the processor is configured to: cause the other user to log in to the online conference (Fig. 2 & ¶0030; login).

Regarding Claim 11, Goto teaches information processing apparatus according to claim 1, wherein the processor is further configured to: in a case where the other user is designated and then the other user speaks, show that the other user speaks, in the online conference (see Fig. 2)

Regarding Claim 12, Goto teaches the information processing apparatus according to claim 11, wherein the other user is designated by a user who has spoken before the other user (Fig. 2 & ¶0052-¶0053)

Regarding Claim 13, Goto teaches the information processing apparatus according to claim 11, Goto further teaches wherein the other user is designated by an authorized person who has an authority to designate a speaker (see fig. 2 chairman speaking).

Regarding Claim 14, Goto teaches the information processing apparatus according to claim 11, Goto further teaches wherein the processor is further configured to: show information indicating that the other user is designated, in the online conference (¶0043 showing information).

Regarding Claim 15, Goto teaches information processing apparatus according to claim 1, Goto further teaches wherein the processor is further configured to: in a case where a speaking order of each user is designated, show an image of each user in a form corresponding to the order, in the online conference (see fig. 2 & ¶0006-¶0008 & ¶0036-¶0038; image recognition).

Regarding Claim 16, Goto teaches the information processing apparatus according to claim 1, Goto further teaches wherein the processor is further configured to: in a case where a speaking user is switched in a predetermined order, switch a user image displayed in the online conference in accordance with the order (¶0064; Incidentally, in FIG. 6, as one example, it is assumed that whether speech is made is specified by sound detection using a microphone array or the like, and then the speech spot is specified. However, it is possible to specify a speaker by performing image recognition on a captured image. Furthermore, as for the video of the shooting range, it is assumed that the video of the determined shooting range is obtained by moving the imaging unit itself, such as a camera, by using a pan-tilt-zoom function. However, it may be possible to crop the determined shooting range from the video in which the entire site is extensively capture).

Claims 19-20 are substantially similar to claim 1, thus the same rationale applies. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Goto in view of Terada et al. (hereinafter Terada) US 2021/0105437 A1.

Regarding Claim 7, Goto teaches the information processing apparatus according to claim 1, 
But does not expressly teach “wherein the processor is configured to: identify a speaking user based on a voice of the user.”
Terada teaches wherein the processor is configured to: identify a speaking user based on a voice of the user (¶0034-¶0035 & ¶0041-¶0043; The utterer identifier 113 may identify an utterer, based on the voice received by the voice receiver 111 and the captured image P1. For example, the utterer identifier 113 identifies a direction (utterer direction) in which the voice is received based on a direction in which the microphone 14 collects the voice, and identifies an utterer, based on the captured image P1 included in the direction. For example, if a user is included in the captured image P1 included in the direction, the utterer identifier 113 identifies the user as the utterer. This enables exact identification of the utterer).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed limitation to incorporate the teachings of Terada into the system of Goto in order to acquire a captured image captured by an imager, an utterer identifier that identifies an utterer, a display target identifier that identifies a display target corresponding to the utterer identified by the utterer identifier from the captured image acquired by the image acquirer, and a display processor that displays display information corresponding to the display target identified by the display target identifier, on a first display (abstract).


Regarding Claim 9, Goto teaches the information processing apparatus according to claim 1, wherein the processor is further configured to: in a case where sound collection is performed with a microphone for collecting a voice of the user when a user does not speak (Goto teaches recognizing faces and voices while collecting sound via mic, see ¶0052-¶0053), 
However, Goto does not expressly teach estimate that another user speaks
Terada teaches estimate that another user speaks (obvious from ¶0034-¶0035 & ¶0041-¶0043 because based on the utterance or image, the system knows who speaks e.g. the utterer identifier 113 identifies a user (utterer) who utters. The utterer identifier 113 is an example of an utterer identifier of the present invention. Specifically, the utterer identifier 113 identifies an utterer, based on the captured image P1 acquired by the image acquirer 112. For example, the utterer identifier 113 identifies an utterer, based on movements of faces and mouths of the users A, B, and C included in the captured image P1).

Regarding Claim 10, Goto teaches the information processing apparatus according to claim 1, wherein the processor is further configured to: in a case where only one user is in the same place and participates in the online conference (Fig. 2 shows that user is in same place), and sound collection is performed when the one user does not speak (Goto teaches recognizing faces and voices while collecting sound via mic, see ¶0052-¶0053), 
But does not expressly teach stop the sound collection 
Terada teaches stop the sound collection (obvious from ¶0034-¶0035 & ¶0041-¶0043 & ¶0034-¶0035 & ¶0041-¶0073 because based on the utterance or image, the system knows who speaks e.g. the utterer identifier 113 identifies a user (utterer) who utters. The utterer identifier 113 is an example of an utterer identifier of the present invention. Specifically, the utterer identifier 113 identifies an utterer, based on the captured image P1 acquired by the image acquirer 112. For example, the utterer identifier 113 identifies an utterer, based on movements of faces and mouths of the users A, B, and C included in the captured image P1).

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Goto in view of Ma et al. (hereinafter Ma) US 2016/0095141 A1.

Regarding Claim 17, Goto teaches the information processing apparatus according to claim 1, wherein the processor is further configured to: exclude a user who manually inputs text with an input device, from candidates for a speaking user (¶0052-¶0053; Goto teaches that incidental voices are ignored. However, Goto does not expressly teach “manually inputs text with an input device.” However, Ma teaches in ¶0024 & ¶0054; excluding users/devices with specific name or ID which includes to one of ordinary skill in the art users who are in the room but are not candidates for speaking which includes ones with manually input text since that are not the one who registers to speak according to the specification examples).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed limitation to incorporate the teachings of Ma into the system of Goto in order to identifying a numerical identifier of endpoint for connecting to a virtual meeting session (¶0001). Utilizing such teachings enable the system to prior to the establishing the wireless communication session with the fixed endpoint, identifying the fixed endpoint by: detecting a proximity of each of a plurality of endpoints using one or more wireless transmission protocols; generating a list of candidate communication endpoints, the list excluding any of the plurality of endpoints that is already included in the online conference; and receiving a selection of fixed endpoint from the list (¶0015).

Regarding Claim 18, Goto teaches the information processing apparatus according to claim 1, wherein the processor is further configured to: exclude a user who uses application software different from application software for the online conference, from candidates for a speaking user (¶0052-¶0053; Goto teaches that incidental voices are ignored. However, Goto does not expressly teach “a user who uses application software different from application software for the online conference” However, Ma teaches in ¶0024 & ¶0054; excluding users/devices with specific name or ID which includes to one of ordinary skill in the art users who are in the room but are not candidates for speaking which includes ones with manually input text since that are not the one who registers to speak according to the specification examples).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed limitation to incorporate the teachings of Ma into the system of Goto in order to identifying a numerical identifier of endpoint for connecting to a virtual meeting session (¶0001). Utilizing such teachings enable the system to prior to the establishing the wireless communication session with the fixed endpoint, identifying the fixed endpoint by: detecting a proximity of each of a plurality of endpoints using one or more wireless transmission protocols; generating a list of candidate communication endpoints, the list excluding any of the plurality of endpoints that is already included in the online conference; and receiving a selection of fixed endpoint from the list (¶0015).

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Goto in view of Bastide et al. US 2012/0005588 A1. 

Regarding Claim 17, Goto teaches the information processing apparatus according to claim 1, wherein the processor is further configured to: exclude a user who manually inputs text with an input device, from candidates for a speaking user (¶0052-¶0053; Goto teaches that incidental voices are ignored. However, Goto does not expressly teach “manually inputs text with an input device.” However, Bastide teaches in ¶0028; web conference server (110) may include conference controls (104) that allow for an administrator, mediator, presenter, or other user to control functions of the web conference. These functions may include, for example, scheduling of the web conference, management of the list of attendees or participants in the web conference, sending out web conference invitations, sending out reminders of the web conference, convening the web conference, adjourning the web conference, admitting attendees or participants, excluding specific attendees or participants which renders the limitation obvious from excluding specific attendees or participants, and designating a number of presenters, among other functions which means to one of ordinary skill in the art users who are in the room but are not candidates for speaking which includes ones with manually input text since that are not the one who registers to speak according to the specification examples).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed limitation to incorporate the teachings of Bastide into the system of Goto in order provide the system a way of configuring a list of attendees and removing other participant that are in the conference but do not have an essential role, see (¶0028)).

Regarding Claim 18, Goto teaches the information processing apparatus according to claim 1, wherein the processor is further configured to: exclude a user who uses application software different from application software for the online conference, from candidates for a speaking user (¶0052-¶0053; Goto teaches that incidental voices are ignored. However, Goto does not expressly teach “a user who uses application software different from application software for the online conference” However, Bastide teaches in ¶0028; web conference server (110) may include conference controls (104) that allow for an administrator, mediator, presenter, or other user to control functions of the web conference. These functions may include, for example, scheduling of the web conference, management of the list of attendees or participants in the web conference, sending out web conference invitations, sending out reminders of the web conference, convening the web conference, adjourning the web conference, admitting attendees or participants, excluding specific attendees or participants which renders the limitation obvious from excluding specific attendees or participants, and designating a number of presenters, among other functions which means to one of ordinary skill in the art users who are in the room but are not candidates for speaking which includes ones with manually input text since that are not the one who registers to speak according to the specification examples).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170. The examiner can normally be reached Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAHRAN ABU ROUMI
Primary Examiner
Art Unit 2455



/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455